Citation Nr: 0005925	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  94-43 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

2.  Entitlement to a higher initial rating for thoracic 
outlet syndrome, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1993.

This appeal arises from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that inter alia established service 
connection for thoracic outlet syndrome to include neck and 
left shoulder complaints and assigned a 20 percent 
evaluation.  This appeal also arises from a September 1994 RO 
rating decision that denied service connection for carpal 
tunnel syndrome (CTS) of the right and left wrist.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for a higher initial rating for thoracic outlet 
syndrome and for service connection for CTS of the left wrist 
only.

The veteran has not requested a hearing.  


REMAND

I.  Service Connection

Initially, the Board finds that the veteran's claim for 
service connection for left CTS is well grounded.  A medical 
diagnosis provided in March 1994, although somewhat difficult 
to interpret, provides at least a plausible basis for the 
claim.  However, the establishment of a plausible claim does 
not dispose of the issue, but merely triggers the duty to 
assist.  

The veteran's service medical records (SMRs) indicate that he 
complained of left upper extremity radiculopathy in July 
1991.  In January 1992, he complained of left arm symptoms 
including pain and numbness.  He underwent a division of the 
anterior middle scalene muscle to release the brachial plexus 
in order to relieve the symptoms; however, he reported that 
no relief was obtained from this surgery.  

Soon after active service, in March 1994, the veteran 
underwent VA neurology examination with EMG 
(electromyography) and NCV (nerve conduction velocity) 
studies.  Following the examination, a VA examiner provided a 
diagnosis of "P.O. thoracic outlet syndrome by hx."  Below 
this notation, the examiner offered an additional diagnosis 
of, "Bilateral CTS, right greater than left, and thoracic 
outlet syndrome possible but no diagnosis from EMGS or NCVS."  
From the context of the examiner's handwritten report, the 
Board infers that the examiner might have expressed an 
opinion linking CTS to active service or to thoracic outlet 
syndrome.  In addition, the examiner may have been suggesting 
that the earlier diagnosis of thoracic outlet syndrome was 
actually CTS.  The Board also notes that in a September 1994 
rating decision, the RO considered the diagnosis and 
acknowledged that CTS was "possible," but denied the claim on 
the basis that the SMRs were negative for CTS.  

In order to obtain a more precise diagnosis and etiology, the 
Board requests that the veteran be re-examined for left wrist 
CTS.  If any left wrist pathology, including CTS, is found, 
the Board requests that the examiner express an opinion as to 
whether it is at least as likely as not that the disorder is 
related to active service or to service-connected thoracic 
outlet syndrome.  If, and only if, any left wrist disorder is 
found to be so related, the examiner is asked to provide an 
accurate assessment of pertinent symptoms so that a 
disability rating can be assigned. 

B.  Higher Initial Rating

The Board notes that a VA compensation and pension 
examination for thoracic outlet syndrome was conducted in 
March 1994.  Subsequently, a 20 percent rating was assigned 
and the veteran complained thereafter that his symptoms were 
more severe.  An April 1995 neurology consultation report 
notes an impression of CTS and cervical [illegible] to T1 
vertebral neuropathy involving the ulnar nerve.  Neither of 
the above examination reports reflects review of the claims 
file.

The veteran is currently rated 20 percent disabled under 
Diagnostic Code 5299-5293 for thoracic outlet syndrome with 
cervical lordosis and left arm and hand involvement.  Because 
the examination report upon which the rating is based is 
approximately six years old and the veteran has complained 
that the rating does not compensate for all of his symptoms, 
he should be re-examined to determine the nature and extent 
of all symptoms related to service-connected thoracic outlet 
syndrome.  In Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Court stated that where the record is inadequate 
for evaluating the current state of the veteran's service-
connected disability, the duty to assist requires conducting 
a thorough and contemporaneous medical examination, taking 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability is a fully informed 
one.  See also Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  This duty includes providing additional VA 
examinations by a specialist when recommended.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining any necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since December 1996.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA 
evaluation for left wrist CTS and left 
upper extremity thoracic outlet syndrome.  
If any left wrist pathology, including 
CTS, is found, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the disorder 
is related to the symptoms during active 
service or to service-connected thoracic 
outlet syndrome.  The examiner should 
state whether this is in addition to the 
service-connected thoracic outlet 
syndrome, or actually the same disability 
under a different diagnosis.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
in connection with this examination.

3.  If, and only if, any left wrist 
disorder is found to be related to active 
service or to service-connected thoracic 
outlet syndrome, the examiner is asked to 
provide an accurate assessment of 
pertinent symptoms so that a disability 
rating can be assigned.  All examination 
findings along with complete rational of 
opinions and conclusions should be set 
forth in a type written report.  

4.  The Board also requests that the 
examiner determine the nature and extent 
of all symptoms related to service-
connected post-operative thoracic outlet 
syndrome.  The examiner is asked to 
provide an accurate assessment of 
pertinent symptoms so that a disability 
rating can be assigned.  The examiner is 
also asked to report any symptoms 
associated with the post-operative scar.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review in connection with this 
examination.  All examination findings 
along with complete rational of opinions 
and conclusions should be set forth in a 
type written report.  

5.  The RO should thereafter undertake 
any additional development suggested by 
the examiner's findings and opinions, or 
lack thereof.  Following completion of 
the foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

6.  The RO is to reevaluate the veteran's 
claim on the basis of all relevant 
evidence of record, and in light of 
applicable statutes, regulations, and 
case law.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



